         Case 3:19-cv-02179-MWB Document 9 Filed 04/23/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAMELA POLCHIN and THOMAS                          No. 3:19-CV-02179
POLCHIN,
                                                   (Judge Brann)
             Plaintiffs,

     v.

AMERICAN ALTERNATIVE
INSURANCE CORPORATION,

             Defendant.

                                     ORDER

                                 APRIL 23, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.      The Defendant’s motion to dismiss (Doc. 2) the loss of consortium

            claim is DENIED WITHOUT PREJUDICE.

    2.      The Defendant shall file an answer to the complaint within fourteen

            (14) days of the date of this Order pursuant to FED. R. CIV. P. 12

            (a)(4)(A).


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
